  Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 1 of 6 PageID# 2




                   IN THE UNITED S TATES DiS TRICT COUR T FOR;


                            EASTERN DISTRICT OF VIRGINIA                    T

                                      Alexandria Division
                                                                                                    I'-
                                                                                                    ; L ;

 UNITED STATES OF AMERICA


        V.                                             No. l:20-cr-   LO)

 ABDULLAH ABDOW SAYF.

        Defendant.



                                 CRIMINAL INI-ORMA TION

       THE UNITED STATES ATTORNEY CHARGI-iS THAT:

                                      General Alieaations

       At all times material to this Criminal Information:

                                         The l-'iilcrprise

       1.      The defendant. ABDULLAH ABDOW SAYF. was an associate of the Reccless

Tigers gang, a criminal organization whose members and associates engaged in acts of violence,

namely acts involving murder, arson, and assault with a dangerous weapon, as well as acts

involving narcotics distribution. The Reccless Tigers operated principally in Fairfax County,
Prince William County, and Richmond. Virginia.

       2.     As used in this criminal information, the term Reccless Tigers includes predecessor

and affiliate gangs such as the Asian Boyz(a/k/a ABZ). Young Korean Loks(a/k/a YKL). Korean

Dragon Crew (a/k/a KDC), Sons ol Gong (a/k/a SOG). Club Tiger. Tiger Side, and Lady Tigers

(a/k/a Lady Ts).

       3.     Members of the Reccless Tigers signified their membership in various ways.

Members bore gang tattoos, such as tattoos of a tiger or the initials --RT," which are symbols
Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 2 of 6 PageID# 3
Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 3 of 6 PageID# 4
Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 4 of 6 PageID# 5
Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 5 of 6 PageID# 6
Case 1:20-cr-00052-LO Document 2 Filed 02/20/20 Page 6 of 6 PageID# 7
